        Case 1:21-cv-01362-BAM Document 8 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    THEODORE R. LAZIER,                               Case No. 1:21-cv-01362-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS
13           v.                                         (ECF No. 2)
14    COALINGA STATE HOSPITAL, et al.,                  ORDER DIRECTING PAYMENT OF
                                                        INMATE FILING FEE BY GRACEVILLE
15                       Defendants.                    CORRECTIONAL & REHABILITATION
                                                        FACILITY
16

17          Plaintiff Theodore R. Lazier (“Plaintiff”) is a former civil detainee and current Florida

18   state prisoner proceeding pro se in this civil rights action under 42 U.S.C. § 1983.

19          Plaintiff initiated this action on August 12, 2021 in the United States District Court for the

20   Northern District of Florida, together with a motion for leave to proceed in forma pauperis. (ECF

21   Nos. 1, 2.) The action was transferred to the Eastern District of California on September 13,

22   2021. (ECF No. 6.)

23          The Court has reviewed Plaintiff’s motion to proceed in forma pauperis pursuant to 28

24   U.S.C. § 1915, as well as his statement regarding the financial certificate portion of his motion.

25   (ECF No. 2.) Plaintiff explains that he has been unable to obtain a printout of his balance history

26   for the majority of the past six months because he was only transferred to his current institution

27   two weeks prior to filing suit, and he has not received any response from his former institution.

28   Plaintiff has instead provided a receipt showing his current available balance of $149.51. (Id.)
                                                       1
        Case 1:21-cv-01362-BAM Document 8 Filed 09/15/21 Page 2 of 2


 1          Plaintiff has made the showing required by § 1915(a) and accordingly, the request to

 2   proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of

 3   $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments

 4   in the amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s

 5   trust account. The Graceville Correctional & Rehabilitation Facility is required to send to the

 6   Clerk of the Court payments from Plaintiff’s trust account each time the amount in the account

 7   exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 8          Accordingly, IT IS HEREBY ORDERED that:

 9               1. Plaintiff's application to proceed in forma pauperis, (ECF No. 2), is GRANTED;

10               2. The Warden of the Graceville Correctional & Rehabilitation Facility or his or

11          her designee shall collect payments from Plaintiff’s prison trust account in an

12          amount equal to twenty percent (20%) of the preceding month’s income credited to

13          the prisoner’s trust account and shall forward those payments to the Clerk of the

14          Court each time the amount in the account exceeds $10.00, in accordance with 28

15          U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the

16          Clerk of the Court. The payments shall be clearly identified by the name and

17          number assigned to this action;

18               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

19          Plaintiff’s in forma pauperis application on the Warden/ of the Graceville Correctional &

20          Rehabilitation Facility, via the United States Postal Service; and
21               4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

22          Department, U.S. District Court, Eastern District of California.

23
     IT IS SO ORDERED.
24

25      Dated:        September 15, 2021                        /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         2
